Citation Nr: 1613328	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  12-12 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than October 29, 1991, for the grant of Dependency and Indemnity Compensation (DIC) benefits including service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to March 1971.  He died in February 1981 and the Appellant is claiming as his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted DIC benefits, including service connection for the cause of the Veteran's death, with an effective date of October 29, 1991.  Subsequently, jurisdiction of the case was transferred to the VA Pension Management Center in Milwaukee, Wisconsin.  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in February 1981 with arteriosclerotic heart disease recorded as the cause of death. 

2.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and was exposed to herbicides in service.
 
3.  The Appellant's initial claim of service connection for the cause of the Veteran's death due to a heart condition was received at the RO in March 1981, but was denied.
 
4.  At the time of the Appellant's initial claim of service connection for the cause of death in March 1981, ischemic heart disease was not one of the listed diseases for which a presumption of service connection is established as a result of presumed in-service herbicide exposure.

5.  The Appellant filed the current claim for DIC benefits on October 29, 1991, which was granted in an March 2011 rating decision, with an effective date of October 29, 1991.  

6.  Ischemic heart disease was added as one of the listed diseases for which a presumption of service connection is established as a result of presumed in-service herbicide exposure effective August 31, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 29, 1991, for the grant of DIC benefits, including service connection for the cause of the Veteran's death, have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.816, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, VA has a duty to provide notification to the Appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Appellant's claim arises from a disagreement with the initial effective date assigned for the grant of service connection for the cause of the Veteran's death.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Appellant in the development of her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  Moreover, the facts in this case are not in dispute, and the assignment of an effective date in this case is based on legal entitlement under the law.  No additional assistance would provide a more favorable outcome in this case.  Thus, the Board may proceed without prejudice.

Service connection for the cause of the Veteran's death was awarded on a presumptive basis, as arteriosclerotic heart disease, a form of ischemic heart disease, was determined to be the cause of his death and the Veteran was presumed to have been exposed to herbicides in service.  38 C.F.R. § §§ 3.307, 3.309(e).  The Agency of Original Jurisdiction (AOJ) established an effective date of October 29, 1991, the date the current claim was received, for the grant of service connection for the cause of the Veteran's death.  The Appellant argues that she is entitled to an earlier effective date for the award of service connection for the Veteran's death on the basis that she filed for service connection in March 1981, before ischemic heart disease was known to be etiologically linked with herbicide exposure.  She essentially argues that her case falls under the exception to the general rule for establishing effective dates for an award of DIC benefits based on a veteran's death due to a "covered herbicide disease," and thus, should be granted.  See Nehmer v. United States Veterans Admin., 284 F.3d 1158 (9th Cir. 2002); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. United States Veterans Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).

Generally, the assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award of DIC benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits.  38 U.S.C.A. 
§ 5110(a).  Additionally, 38 U.S.C.A. § 5110(d)(1) provides that the effective date of an award of death compensation/DIC, for which the application is received within one year from the date of death, shall be the first day of the month in which the death occurred.  Further, 38 U.S.C.A. § 5110(g) provides that, subject to the provisions of 38 U.S.CA. § 5101, where compensation, DIC, or pension benefits are awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).  

38 C.F.R. § 3.400(c)(2) clarifies that the effective date for service-connected death after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within one year after the date of death; otherwise, it is the date of receipt of claim.

An exception to the regulations regarding effective dates for DIC benefits involves an appellant who qualifies as a member of the Nehmer class under 38 C.F.R. 
§ 3.816.  A Nehmer class member includes a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a "covered herbicide disease."  38 C.F.R. § 3.816(b)(1)(ii).  Covered herbicide disease means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne, as provided in 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease is one such listed disease.  Id.; 38 C.F.R. § 3.309(e).

If an appellant is established to be a Nehmer class member, alternative effective dates can be assigned.  38 C.F.R. § 3.816(d).  If VA denied DIC for the death in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which such prior denial was based or the date the death occurred, except as otherwise provided in paragraph (d)(3).  38 C.F.R. § 3.816(d)(1).

If the class member's claim for DIC for the death was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death, the effective date of the award will be the later of the date such claim was received by VA or the date the death occurred, except as otherwise provided in paragraph (d)(3) of this section.  A claim will be considered a claim for DIC if the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing DIC claims, as indicating an intent to apply for DIC.  38 C.F.R. § 3.816(d)(2).

If the class member's claim referred to in paragraph (1) or (2) was received within one year from the date of the veteran's death, the effective date of the award shall be the first day of the month in which the death occurred.  38 C.F.R. § 3.816(d)(3).  If the requirements of paragraph (1) or (2) are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(d)(4).

Under the general rules regarding effective dates (to which the Nehmer provisions are an exception), the effective date for the grant of DIC benefits that is awarded pursuant to any liberalizing law, as in this case, cannot be earlier than the effective date of the law.  38 C.F.R. § 3.114(a).  In this case, that the liberalizing law was made effective August 31, 2010.  

However, the Board must consider whether the Appellant is a Nehmer class member.  Here, the Appellant is the Veteran's spouse, and the Veteran died from a covered herbicide disease, in this case, ischemic heart disease.  38 C.F.R. 
§§ 3.309(e), 3.816(b)(1)(ii)-(2).  Therefore, the Appellant is a Nehmer class member.  As the Appellant is a class member, the Board must determine, based on the regulation, the proper effective date of the award of service connection for the cause of the Veteran's death.

The Veteran died in February 1981 and service connection for arteriosclerotic heart disease was not established at that time.  In March 1981, the Appellant filed her initial claim of service connection for the cause of the Veteran's death, which was denied.  The Appellant filed the current claim for DIC benefits on October 29, 1991, which was granted pursuant to a March 2011 rating decision, with an effective date of October 29, 1991, the date of the current claim.  

As the Appellant's initial claim was not denied between September 25, 1985, and May 3, 1989, and the effective date allowances of 38 C.F.R. § 3.816(d)(1) are not applicable in this case. 

Turning to the next period, the Appellant's current claim was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease that caused the death.  38 C.F.R. § 3.816(d)(2).  Specifically, the Appellant's current claim was received on October 29, 1991, and ischemic heart disease was included as a covered herbicide disease effective August 31, 2010.  75 Fed. Reg. 52,204 (August 31, 2010) (eff. August 31, 2010).  Id.  Therefore, the Appellant's award qualifies for the exceptions stated in 38 C.F.R. § 3.816(d)(2).  Those indicate that the effective date will be the later of these two dates:  the date the claim was received (here, October 29, 1991) or the date of death (February 26, 1981).  Thus, the exception in (d)(2) would dictate a October 29, 1991, effective date.  It was on this basis that this was the effective date for the grant of DIC benefits in the March 2011 rating decision.  As the current claim, which qualifies for the second exception, was received more than one year after the Veteran's death, 38 C.F.R. § 3.816(d)(3) is not for application.  
The Board acknowledges the Appellant's contention that she filed a claim within one year of the Veteran's death, and thus should be granted an effective date in 1981.  However, service connection for the cause of the Veteran's death was granted based solely on the passage of a liberalizing law and the regulations do not provide an exception to those regarding effective dates based on such a grant of benefits which applies to cases decided prior to September 1985.  

In light of the foregoing, the current effective date of October 29, 1991, for the grant of service connection for the cause of the Veteran's death, is appropriate, and an earlier effective date is not warranted in this case.  38 C.F.R. § 3.816; Nehmer, 284 F.3d 1158 (9th Cir. 2002); Nehmer, 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer, 712 F. Supp. 1404 (N.D. Cal. 1989).  The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  For these reasons, the claim is denied.


ORDER

An effective date earlier than October 29, 1991, for the grant of service connection for the cause of the Veteran's death is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


